



COURT OF APPEAL FOR ONTARIO

CITATION: T.A.W. v. J.C.L., 2021 ONCA 192

DATE: 20210326

DOCKET: C67517

Fairburn A.C.J.O., van Rensburg
    and Huscroft JJ.A.

BETWEEN

T.A.W.

Plaintiff/Respondent (Appellant)

and

J.C.L.

Defendant/Moving Party (Respondent)

T.A.W., acting in person

Natai Shelsen, for the respondent

Heard: in writing

On
    appeal from the order of Justice Kevin B. Phillips of the Superior Court of
    Justice, dated September 6, 2019.

REASONS FOR DECISION

[1]

This is an appeal from a decision arising from a
    motion brought under r. 21.01(1)(b) of the
Rules of Civil Procedure
, R.R.O.
    1990, Reg. 194, largely striking out the appellants pleadings as disclosing no
    reasonable cause of action. In particular, the appellants claims regarding fraudulent
    misrepresentation, intentional infliction of mental distress, and negligent
    infliction of mental distress were struck from his statement of claim. The
    appellants claim respecting unjust enrichment was transferred to the Family
    Court.

[2]

In his reasons, the motion judge made a
    publication ban, on his own motion, preventing the publication of any
    information that may tend to identify the identity of the parties. We are
    continuing this publication ban on appeal.

[3]

The appellant argues that the motion judge erred
    in concluding that the claims of fraudulent misrepresentation and negligent
    infliction of mental distress disclosed no reasonable cause of action. He also
    maintains that the motion judge erred by refusing to allow the appellant to
    amend his statement of claim and by transferring his unjust enrichment claim to
    the Family Court. The appellant also contends that the motion judge erred in
    granting costs on a substantial indemnity basis.

[4]

We do not agree with the appellants submissions.
    The motion judges reasons are error free. We agree with the respondent that
    the motion judge correctly held that the appellant failed to identify a false
    statement made by the respondent, one that could constitute a fraudulent
    misrepresentation. The motion judge also correctly held that no duty of care
    existed between the appellant and respondent that could ground a claim for
    negligent infliction of mental distress. Nor do we see any basis upon which the
    pleadings could have been amended in a way that would have cured their
    deficiencies. The motion judge was also correct to transfer the appellants
    unjust enrichment claim to the Family Court, where the issues could be dealt
    with expeditiously. Finally, the motion judges costs order is entitled to significant
    deference. It cannot be said that the motion judge erred in principle or was
    plainly wrong in awarding costs on a substantial indemnity basis: see
Hamilton
    v. Open Window Bakery Ltd.
, 2004 SCC 9,
[2004] 1
    S.C.R. 303, at para. 27.

Disposition

[5]

For the reasons given by the motion judge, the
    appeal is dismissed.

[6]

As this was an appeal heard in writing, we will
    receive written submissions on costs. The respondent will submit her written
    submissions, of no more than three pages in length, no later than March 31,
    2021. The appellant will submit his written submissions, of no more than three
    pages in length, no later than April 7, 2021.

Fairburn
    A.C.J.O.

K.
    van Rensburg J.A.

Grant
    Huscroft J.A.


